                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                5:17-cv-00073-FDW

COBEY LAKEMPER,                           )
                                          )
            Plaintiff,                    )
                                          )
vs.                                       )                          ORDER
                                          )
GEORGE T. SOLOMON, et al.,                )
                                          )
            Defendants.                   )
__________________________________________)

       THIS MATTER is before the Court on pro se Plaintiff’s “Motion Requesting Forgiveness

for the Remainder of $505.00 Appeal Filing Fee Lien” [Doc. 105], “Motion Seeking a Ruling on

Pending Motion Requesting Permission to Immediately Appeal Summary Judgment ‘Order’”

[Doc. 104], and “Motion Seeking Permission to Immediately Appeal Summary Judgment Order”

[Doc. 99-1].

       Pro se Plaintiff Cobey LaKemper (“Plaintiff”) filed an action under 42 U.S.C. § 1983 on

April 25, 2017. [Doc. 1]. On March 27, 2019, the Court issued an Order granting in part and

denying in part Defendants’ motion for summary judgment. [Doc. 93]. Plaintiff moved to alter

or amend that judgment. [Doc. 95]. The Court denied this motion [Doc. 98] and Plaintiff appealed

the “portion of the [summary judgment] ‘Order’ entered by this Court on March 27, 2019 (Doc.

No. 93) granting in part summary judgment” [Doc. 99]. At that time, Plaintiff also filed a “Motion

Seeking Permission to Immediately Appeal Summary Judgment Order,” asking “the Court to

‘expressly determine that there is no just reason for delay’ and direct entry of final judgment.”

[Doc. 99-1]. As is required practice, on June 25, 2019, the Clerk of this Court transmitted

Plaintiff’s Notice of Appeal and the electronic record of this case to the Fourth Circuit. The Fourth
Circuit granted Plaintiff’s motion to proceed with his appeal without the prepayment of fees. [Doc.

102]. On December 4, 2019, the Fourth Circuit dismissed Plaintiff’s appeal because the summary

judgment Order Plaintiff sought to appeal was neither a final order nor an appealable interlocutory

or collateral order. [Doc. 103].

       Plaintiff now seeks forgiveness of $505.00 filing fee he committed himself to paying when

he filed his appeal. Plaintiff states he “presumed that the Court must have granted his motion

seeking permission to appeal” because the Court transmitted his Notice of Appeal to the Fourth

Circuit. [Doc. 105 at 1]. When a Plaintiff files an appeal of an order of this Court, the Court must

transmit the notice of appeal and the record to the Fourth Circuit. There is no discretion involved

and it certainly does not depend on whether a certificate of appealability is entered. Further, the

Court entered no order on Plaintiff’s motion for permission for immediate appeal. As such,

Plaintiff’s decision to appeal an order he apparently knew was unappealable and to pay the filing

fee for his appeal was his own. This Court is without jurisdiction to forgive a filing fee owed to

the Fourth Circuit, in any event. The Court will, therefore, deny Plaintiff’s motion for forgiveness.

Plaintiff can file a motion with the Fourth Circuit if he so chooses.

       Next, Plaintiff moves for an order on Plaintiff’s pending motion asking the Court to allow

Plaintiff to immediately appeal the summary judgment Order under Rule 54(b) of the Federal

Rules of Civil Procedure. Plaintiff states that the Court has prevented his case from proceeding

by not allowing Plaintiff to immediately appeal. [Doc. 104 at 1]. As often happens, over five

months past before the Fourth Circuit issued an opinion dismissing Plaintiff’s appeal. [See Docs.

99, 103]. Plaintiff has delayed his own case by filing an appeal from an Order that he knew was

not immediately appealable.

       The Court will deny Plaintiff’s pending motion to immediately appeal. The summary



                                                  2
judgment Order adjudicated some, but not all, of Plaintiff’s claims. It is not a final order and,

therefore, not immediately appealable. 28 U.S.C. § 1291 (“The courts of appeals … shall have

jurisdiction of appeals from all final decisions of the of the district courts in the United States….”);

Microsoft Corp. v. Baker, 137 S. Ct. 1702, 1712 (2017) (“From the very foundation of our judicial

system, the general rule has been that the whole case and every matter in controversy in it must be

decided in a single appeal.”) (citation and internal quotation marks omitted).           As such, the

appellate court is without jurisdiction to here Plaintiff’s appeal at this stage of the proceedings.

        IT IS THEREFORE ORDERED that:

        1.      Plaintiff’s “Motion Seeking Permission to Immediately Appeal Summary

                Judgment Order” [Doc. 99-1] is DENIED.

        2.      Plaintiff’s “Motion Seeking a Ruling on Pending Motion Requesting Permission to

                Immediately Appeal Summary Judgment ‘Order’” [Doc. 104] is DENIED as moot.

        3.      Plaintiff’s “Motion Requesting Forgiveness for the Remainder of $505.00 Appeal

                Filing Fee Lien” [Doc. 105] is DENIED.

                                                       Signed: December 23, 2019




                                                   3
